DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
It is noted that the priority date of the limitations rejected by the presented prior art is not identical to the parent case filed on 17 November 2005.  The claimed subject matter currently amended into the independent claims is not present in the 2005 filing.  Thus, the effective priority date for the limitations is 24 October 2013.  This priority date may change if applicant provides significant disclosure of the limitations rejected by the prior art of record.   

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 November 2022 is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 3 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,919,409. This is a statutory double patenting rejection.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Bauer, et al. (U.S. Patent Publication No. 2003/0033069) in view of Ahn (U.S. Patent Publication No. 2009/0043470).  
For claim 1, Bauer discloses an apparatus comprising: an interface configured to receive sensor data samples during operation of a vehicle (see paras. 0004, 0020, 0024), wherein the sensor data samples comprise data related to driver command inputs, and wherein the driver command inputs comprise data related to braking of the vehicle by a driver (see paras. 0008, 0010, 0025); a read-write configured memory communicatively coupled with said interface, said read- write configured memory configured to store said sensor data samples over a number of points in time (see para. 0025, read-write implicit); and a processor (see Fig. 1, #4) communicatively coupled with said read-write configured memory and configured to (i) analyze said sensor data samples stored in said read-write configured memory to detect a historical pattern of said vehicle (see paras. 0008, 0010, 0025, 0027) and configured to (ii) initiate an application of said brakes of said vehicle in accordance with said historical pattern (see paras. 0012-0014 and 0029-0031).  Bauer does not explicitly disclose the remaining limitations.  
A teaching from Ahn discloses wherein said historical pattern of said vehicle is used to (i) determine historical braking data based on an amount of braking applied by said driver of said vehicle (see paras. 0015, 0019) and (ii) said application of said brakes of said vehicle is based on (a) said historical braking data (see para. 0023) and (b) current conditions (see para. 0026); wherein said processor uses said historical braking data corresponding to conditions that approximate said current conditions to manage said application of said brakes of said vehicle (see paras. 0015, 0019, 0026); and wherein said current conditions comprise at least one of. a location of said vehicle relative to a destination of said vehicle and geographical information (see para. 0026).  It would have been obvious to one of ordinary skill in the art to modify Bauer to include the teaching of Ahn based on the motivation to improve determining if the rate of travel surpasses a threshold level, and If the threshold level is surpassed, the method comprises braking the motor vehicle by controlling the negative torque on the drive wheels of the vehicle.
With reference to claim 2, Ahn further teaches wherein said processor is further configured to perform a power management calculation to efficiently control an amount of power consumed by a power train of said vehicle (see para. 0026). 
Regarding claim 3, Bauer further discloses wherein said power management calculation comprises (i) said application of said brakes of said vehicle and (ii) power recovered in response to regenerative braking (see paras. 0012-0014, 005, 0010).  
Referring to claim 4, Bauer further discloses wherein said power management calculation further comprises calculating an application of an accelerator in combination with said application of said brakes (see paras. 0003, 0020).
With regards to claim 5, Ahn further discloses wherein said current conditions comprise at least one of. drag, wind resistance, tire resistance, traffic patterns, an elevation of said vehicle, a grade of a road, a location of stoplights, a timing of stoplights, an amount of vibration, a fuel supply, a battery supply, a condition of tires of said vehicle, a condition of a motor of said vehicle, a condition of a power train of said vehicle, a time of day, a day of the week, a date, and traction (see paras. 0022-0023, 0026-0027).  
For claim 6, Bauer further teaches wherein said historical braking data further comprises information corresponding to an application of an accelerator of said vehicle (see paras. 0008-0009, 0012-0014).   
Regarding claim 7, Ahn further discloses wherein said application of said brakes is performed autonomously (see para. 0025).   
Referring to claim 8, Bauer discloses wherein (i) said vehicle comprises an infotainment system, (ii) said apparatus is configured to receive driver input from said infotainment system (see paras. 0003, 0027).  The combination of Bauer and Ahn disclose the option for autonomously braking (see Ahn, para. 0025).   New limitation.  
With reference to claim 9, Bauer further discloses wherein said application of said brakes is initiated by generating an alert for a driver (see paras. 0029-0031).  
Referring to claim 10, Bauer further discloses wherein said alert for said driver comprises a suggestion to apply said brakes (see paras. 00012-0014).  
For claim 11, Bauer further teaches wherein said historical pattern is used to (i) determine operational parameters of said vehicle (see paras. 0003, 0005, 0008).  Ahn discloses (ii) said application of said brakes is initiated in response to said operational parameters (see paras. 0015, 0022-0023, 0026-0027).   
With regards to claim 12, Bauer further discloses wherein said operational parameters comprise a sequence of route segments to reach a destination, an amount of power consumed by said vehicle, a condition of an engine of said vehicle and a travel speed (see paras. 0005, 0025).    
For claim 13, Bauer further discloses wherein said historical pattern is used to (i) determine environmental information (see paras. 0005, 0025).  Ahn further discloses (ii) said application of said brakes is initiated in response to said environmental information (see paras. 0015, 0022-0023, 0026-0027).  
Referring to claim 14, Bauer further discloses wherein said environmental information comprises at least one of: an amount of light energy, a position of the sun, weather, a wind direction, a wind velocity, a temperature, air pressure, moisture and visibility (see para. 0005).  
Claims 15 and 16 are rejected based on the citations and reasoning presented above for claim 1.  Repeat for claims 15 and 16. 

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663